Citation Nr: 1038496	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left knee disorder, 
secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right knee disorder, 
secondary to service-connected bilateral pes planus.

4.  Entitlement to a compensable evaluation for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the Veteran's case 
was subsequently transferred to the Winston-Salem, RO.

Regarding the right wrist claim, while the Veteran expressly 
disagreed with a November 2005 rating action denying such issue, 
his appeal is timely as to an earlier April 2005 determination.  
Moreover, it is noted that, although the disability in question 
had previously been characterized as tenosynovitis of the right 
hand, it is clear throughout the record that the Veteran's 
current wrist claim contemplates the same disability, rather than 
a distinctly identified disease entity that would enable merits 
consideration without the need for new and material evidence.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Accordingly, the issue has been defined as set forth on the title 
page of this decision, to best reflect the Veteran's intent with 
respect to this claim.

The issues of entitlement to service connection for a left and 
right knee disorder, secondary to service-connected bilateral pes 
planus and entitlement to a compensable evaluation for bilateral 
pes planus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service connection claim for a right wrist 
disability was last denied by the RO in a May 2004 rating 
decision; the Veteran did not perfect his appeal and that 
decision became final.

2.  The evidence received since the May 2004 rating decision that 
denied service connection for a right wrist disability was not 
previously before agency decisionmakers and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The Veteran's right wrist disability was incurred in service.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying service connection for a 
right wrist disability is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the May 2004 rating decision is new 
and material, and the requirements to reopen the claim for 
service connection for a right wrist disability have been met.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  A right wrist disability was incurred in active military 
service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. 
§§ 3.303, 3.304, 3.306 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  In this case, the Board is granting in 
full the benefit sought on appeal, as to the only issue being 
adjudicated at this time.  Thus, a detailed explanation of how VA 
complied with the Act is unnecessary.

New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service 
connection for residuals of a right wrist disability which was 
last denied in a May 2004 rating decision.  As there was no 
timely appeal, the May 2004 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence 
not previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Furthermore, new and material evidence 
is "neither cumulative nor redundant" of evidence of record at 
the time of the last prior final denial, and must "raise a 
reasonable possibility of substantiating the claim."  38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)  

The basis for the denial of service connection for a right wrist 
disability in May 2004 was that there was no evidence that a 
current right wrist disability was related to right wrist 
complaints recorded during service.  Rather, it had been 
determined that in-service complaints documented in the record 
was acute and transitory, resolving prior to separation without 
any chronic residual.

Since the May 2004 decision, the evidence added to the record 
includes an August 2008 VA examination report in which the 
examiner linked the Veteran's current right wrist disability to 
his active service.  Therefore, the Board finds that new and 
material evidence has been submitted to reopen the previously 
denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. 
§§ 1111, 1132.

Significantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that there 
is a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing 
the effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability.  In that case, the Federal Circuit Court found that, 
when no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that the 
correct standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  In May 2005, 38 C.F.R. § 3.304 was 
amended to reflect the Federal Circuit's analysis in Wagner.  If 
a disability was not noted at the time of entry into service and 
VA fails to establish by clear and unmistakable evidence either 
that the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition will 
govern and the disability will be considered to have been 
incurred in service if all other requirements for service 
connection are established.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veteran contends that service connection is warranted for a 
right wrist disability.  He alleges that his wrist was aggravated 
on several occasions during service and that it has progressively 
worsened over the years.  

The Veteran's service treatment records include a pre-induction 
examination performed in October 1958.  On the Report of Medical 
Examination, the Veteran's musculoskeletal system was normal on 
clinical evaluation.  In an April 1959 note to the examination 
report it was reported that no additional defects were 
discovered.

Thereafter, in an April 1959 treatment report, the Veteran 
complained of aching in his right wrist when lifting or doing 
physical training.  He reported that he had fractured his right 
wrist in 1953.  He was hospitalized the next day for treatment of 
pneumonia but the record reflects that he also complained of a 
painful right wrist.  In May 1959, the Veteran was hospitalized 
with complaints of aching pain in his right hand.  He reiterated 
that he had an old fracture of the right hand.  He was diagnosed 
with tenosynovitis of the palmar sheath of the right hand.  He 
was rehospitalized in June 1959 with what was described as marked 
swelling of the right hand and crepitation on both the extensor 
and flexor tendons.  The diagnosis was recurrent tenosynovitis of 
the right hand.  He was rehospitalized in July 1959 with 
complaints of pain and swelling in the right hand and a diagnosis 
of recurrent tenoysnovitis of the right hand.  Additional right 
hand complaints are seen in August and September 1959.

On separation examination conducted in December 1959, it was 
noted that the Veteran's tenosynovitis of the right wrist had 
subsided, and that he had full range of motion of the wrist.  
However, the Veteran still noted right wrist pain on a report of 
medical history completed at that time.  

Post-service, The Veteran underwent a VA examination in November 
1987.  He complained of increasing right wrist pain.  However, 
the examiner reported that there were no objective orthopedic 
abnormal physical findings concerning the right wrist or hand.  

On report of VA examination conducted in April 1988, the examiner 
concluded that there was no orthopedic condition found.

Most recently, the Veteran underwent a VA examination in August 
2008.  The examiner noted that the claims file had been reviewed 
and noted that the Veteran had a documented fracture of the right 
wrist in 1954, prior to active service.  It was also noted that 
the Veteran was hospitalized on three separate occasions during 
service for wrist-related complaints.  The examiner reported that 
during each hospitalization the wrist symptoms subsided and the 
Veteran was discharged, only to be readmitted later with an 
exacerbation of wrist pain.  Currently, the Veteran complained of 
pain and swelling in the right wrist.  The diagnosis was fracture 
of the right wrist with post-traumatic degenerative joint 
disease.  The examiner commented that the Veteran clearly had a 
history of a fractured wrist prior to induction which was 
temporarily and repeatedly exacerbated by basic training.  The 
examiner felt that the Veteran's present symptoms were a 
continuation of that problem.

Although it could be argued that the Veteran's right wrist 
disability clearly and unmistakably pre-existed service, it 
cannot be established that the Veteran's right wrist disability 
clearly and unmistakably was not aggravated by his military 
service.  Indeed, an August 2008 VA examination report, the 
examiner concluded that the Veteran's current right wrist 
disability was related to service.  The examiner supported his 
conclusion by noting that the Veteran's right wrist was 
repeatedly exacerbated during service as documented by three 
hospitalizations for right wrist pain.   The examiner believed 
that the Veteran's current right wrist pain was a continuation of 
the problems that he encountered during service.  Given the VA 
examiner's findings, there is not clear and unmistakable evidence 
that the Veteran's right wrist disability was not aggravated by 
his military service.  Thus, the presumption of soundness has not 
been rebutted.  Accordingly, the presumption remains intact and 
the claim must be analyzed on an incurrence basis.

With respect to in-service incurrence, the Board again notes that 
the service treatment records clearly show treatment for right 
wrist pain and repeat hospitalizations for treatment of the right 
wrist.  Post-service, the Veteran has reported that he has 
experienced increased right wrist pain over the years.  The 
Veteran is competent to report that he continued to have symptoms 
related to his right wrist.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  Therefore, in light of the 
in-service treatment and hospitalization for a right wrist 
disability, lay testimony regarding continuity of symptoms, and 
competent medical opinion concluding that the current symptoms 
represent a continuation of the in-service manifestations, a 
grant of service connection is warranted here.  In reaching this 
conclusion, the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the application 
to reopen the previously denied claim of service connection for a 
right wrist disability is granted.

Service connection for a right wrist disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for a left and right 
knee disorder, secondary to service-connected bilateral pes 
planus and entitlement to a compensable evaluation for bilateral 
pes planus is warranted.

In correspondence received in February 2010, it was noted that VA 
treatment records dated that same month had been added to the 
record and that RO review of such evidence was being waived.  
However, that communication appears to suggest that there are 
additional ongoing treatment records which have not yet been 
obtained.  The claims folder reflects treatment records dating up 
to 2005 from the Charlotte VAMC have been associated with the 
claims folder.  There is no indication that records after 2005 
(aside from a February 2010 treatment report submitted by the 
Veteran) have been requested or obtained by the RO.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light 
of the evidence of more recent VA treatment potentially pertinent 
to Veteran's claim, the RO must obtain the outstanding VA medical 
records, following the procedures prescribed in 38 C.F.R. § 3.159 
as regards requesting records from Federal facilities.  

Furthermore, the Veteran has also received treatment from the 
VAMC in Salisbury, North Carolina.  The last VA outpatient 
treatment records obtained from the Salisbury VAMC is dated in 
2006.  Thus, the RO should also attempt to obtain all outstanding 
records from the Salisbury VAMC in addition to the Charlotte 
VAMC.  Such records will better enable the Board to evaluation 
the current level of severity with respect to the pes planus 
claim, and also may also contain reference to treatment relevant 
to the knee claims. 

Furthermore, the Veteran underwent a VA examination of the left 
knee in October 2005.  He was diagnosed as having a left knee 
strain which the examiner concluded was not related to his 
service-connected pes planus.  The examiner did not provide a 
rationale for his conclusion.  Moreover, the question of 
aggravation was not addressed.  Therefore, the Board finds that 
the examination report is inadequate.  Additionally, it appears 
that no current right knee disorder was detected at the October 
2005 examination.  However, as he continues to raise right knee 
complaints, a decision will be deferred on that issue pending 
another examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the Veteran 
from the Charlotte VAMC dating from 2005 to 
the present and from the Salisbury VAMC from 
2006 to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.

2.  Following the above action, schedule the 
Veteran a VA examination in order to 
determine the nature and etiology of any left 
or right knee disabilities.  The claims file 
and a separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the claims 
folder. Specifically, the examiner should 
report all current diagnoses and express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any left or right knee 
disability is proximately due to, or 
aggravated by, any service-connected 
disability.  The term "aggravation" means a 
permanent worsening beyond the natural 
progression of the disability.  A complete 
rationale must be given for any opinion 
expressed. If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative. 

3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any of the benefits 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


